UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-54552 NEW YORK SUB COMPANY (Exact Name of small business issuer as specified in its charter) Nevada 98-0671108 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 580 Cranes Way, Unit 256, Altamonte Springs, Florida 32701 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (315) 777-1515 6th Way, Suite 160, Ft. Lauderdale, Florida 33309 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨ No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 520,660,000 common shares issued and outstanding as of August 12, 2015. Table of Contents NEW YORK SUB COMPANY TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 3 Condensed consolidated balance sheets as of June 30, 2015 (unaudited) and September 30, 2014 3 Condensed consolidated statements of operations for the three and nine months ended June 30, 2015 and 2014 (unaudited) 4 Condensed consolidated statement of stockholders’ deficit for the nine months ended June 30, 2015 (unaudited) 5 Condensed consolidated statements of cash flows for the nine months ended June 30, 2015 and 2014 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7-11 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12-18 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 18 ITEM 4. Controls and Procedures 18 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3. Defaults Upon Senior Securities 19 ITEM 4. Mine Safety Disclosures 19 ITEM 5. Other Information 19 ITEM 6. Exhibits 20 SIGNATURES 21 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NEW YORK SUB COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, September 30, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Total current assets Equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Income taxes payable - Unearned income Total current liabilities Stockholders' deficit: Common stock, $0.001 par value; 1,500,000,000 shares authorized, 25,660,000and 15,000,000 shares issued and outstanding as of June 30, 2015 and September 30, 2014, respectively Common stock subscription - Deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to these unaudited condensed consolidated financial statements. 3 Table of Contents NEW YORK SUB COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended June 30, Nine months ended June 30, REVENUE: Royalty and service fees $ Rebate and incentive revenues Total revenue OPERATING EXPENSES: Payroll and benefits General and administrative Travel and entertainment Professional fees Marketing and advertising Depreciation Total operating expenses Net (loss) income before income taxes ) Provision for income taxes ) - - NET (LOSS) INCOME $ ) $ $ $ Net (loss) income per common share, basic and diluted $ ) $ $ $ Weighted average number of common shares outstanding, basic and diluted See the accompanying notes to these unaudited condensed consolidated financial statements. 4 Table of Contents NEW YORK SUB COMPANY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT NINE MONTHS ENDED JUNE 30, 2015 (unaudited) Common Common Stock Stock Shares Amount Subscription Deficit Total Balance, October 1, 2014 $ $
